DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 9/20/2022 (“Sept. Resp.”). In the Sept. Resp. claims 1-3, 5-16, and 18-30 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2013/0286964, to Chu, which was previously cited and applied.

The following is a status listing of the pending claims:
Claims 1-13 and 15 are objected to for minor informalities.
35 U.S.C. § 102(a)(1) over Chu – Claims 27 and 29.
Claims 1-26, 28, and 30 contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 9/28/2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has/have been considered by the examiner.

Claim Interpretation
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP § 2111.04(II). Claim 27 recites the following contingent limitation, “transmitting, to the access network entity, a partial CSI report if there is a degree of overlap between frequency resources of the first partial band and frequency resources of the second partial band, wherein the partial CSI report comprises partial CSI-RS measurements taken over overlapping frequency resources of the first partial band and the second partial band,” (emphasis added), which includes the newly added features argued by Applicant to make claim 27 allowable. See Sept. Resp. at 11-13.
A broadest reasonable interpretation of claim 27 is that there may be no degree of overlap between frequency resources of the first and second partial bands. See Claim 28. As a result, if there is no degree of overlap between frequency resources of the first and second partial bands, then there is no “transmitting, to the access network entity, a partial CSI report.” See MPEP § 2111.04(II) the examples given. Thus, a broadest reasonable interpretation of claim 27 is that only the first two “receiving” steps are required.
Should Applicant wish to maintain the “partial CSI report” feature, and not just amend the features of allowable claim 28 into claim 27, the following is a suggestion to amend claims 27 and 28 to avoid the contingent limitation interpretation and require all steps to be read into the claims.
Claim 27 may be amended as:
transmitting, to the access network entity, a partial CSI report, wherein there is a degree of overlap between frequency resources of the first partial band and frequency resources of the second partial band,  and the partial CSI report comprises partial CSI-RS measurements taken over overlapping frequency resources of the first partial band and the second partial band.

Claim 28 may be amended as:
determining that a third partial band and a fourth partial band do not overlap in frequency; and transmitting an error message based at least in part on the determining.

Claim Objections
Claims 1-3, 5-13, and 15 are objected to because of the following informalities:
Claim 1, in line 3, should be changed to “receiving from [[a]] an access network entity”.
Claims 2, 3, and 5-13 are also objected to for depending from claim 1.
Claim 15, the last line, should be changed to “from a second partial band based [[via]] on the DCI.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (U.S. 2013/0286964).

Regarding claim 27, Chu teaches:
A method for wireless communication at a user equipment (UE) (Chu, Fig. 6, ¶¶ 38-48), comprising: 
receiving from an network entity a CSI-RS configuration associated with a first partial band within a total configured bandwidth of the UE (Chu, Fig. 6, step 602, ¶ 40);
receiving downlink control information (DCI) from the network entity, the DCI indicating a set of downlink resources associated with a second partial band within the total configured bandwidth of the UE (Chu, ¶ 37, DCI may be used to indicate the CSI-RS configurations, where the configurations include the set of downlink resources associated with all sub/partial bands, see Fig. 2, ¶ 9); and 
transmitting, to the network entity a partial CSI report if there is a degree of overlap between frequency resources of the first partial band and frequency resources of the second partial band, wherein the partial CSI report comprises partial CSI-RS measurements taken over overlapping frequency resources of the first partial band and the second partial band (This limitation is not mapped because it is not required by a broadest reasonable interpretation as explained in the Claim Interpretation section above.).

Regarding dependent claim 29, Chu further teaches, “determining a portion of the first partial band that overlaps with the second partial band; and obtaining CSI-RS measurements over the portion of the first partial band that overlaps with the second partial band.” Chu, ¶ 45, where overlapping partial (sub) bands requires the UE to measure CSI-RS for both configurations, which can include the overlapping portion, see also, ¶ 35.

Allowable Subject Matter
Claims 1-3, 5-16, 18-26, and 30 are allowed over the cited prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
Each of independent claims 1, 14, and 30 (and thus also dependent claims 2, 3, 5-13, 15, 16, and 18-26) have been amended to recite, albeit in slightly different ways, “receiving from a access network entity a radio resource control (RRC) message indicating a set of two or more possible channel state information reference signal (CSI-RS) configurations for a partial band of a plurality of partial bands within a total configured bandwidth of the UE,” which, as Applicant argues, is not taught or suggested in the prior art of record. See Sept. Resp. at 9-11.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter for claim 28 were provided in the non-final Office Action mailed 6/24/2022 on pages 11-12 and remain the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2013/0003788 and 2020/0052804, and WIPO publication no. WO 2014/139303 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413